NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50404

                Plaintiff-Appellee,             D.C. No.
                                                2:05-cr-00578-JFW-37
 v.

JOSE LUIS MEJIA, AKA Jose Al Mejia,      MEMORANDUM*
AKA Checho, AKA Cheech, AKA Joe,
AKA Juan Martinez, AKA Check Mejia,
AKA Jose Mejia, AKA Jose L. Mejia, AKA
Jose Luiz Mejia, AKA Joe Morin, AKA Jose
Nernedes,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted April 3, 2020**
                               Pasadena, California

Before: BEA and BADE, Circuit Judges, and DRAIN,*** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
      Jose Luis Mejia was convicted of two drug-trafficking offenses alleged in a

multi-defendant First Superseding Indictment. He was sentenced to 324 months’

imprisonment. Mejia appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      In 2007, Mejia appealed his conviction and sentence, which was

consolidated with eight of his co-defendants’ appeals. See United States v. Yepiz,

718 F. App’x 456 (9th Cir. 2017). The prior panel affirmed Mejia’s conviction and

denied his sentencing arguments without prejudice so that he could move in the

district court to modify his sentence pursuant to § 3582(c)(2). Id. at 473.

Following remand, the district court declined to exercise its discretion to grant

Mejia a sentence reduction and accordingly denied his motion.

      Mejia argues that he is entitled to a sentence reduction based on the revised

drug-quantity thresholds in the amended Guidelines. We review the denial of a

sentence reduction under § 3582(c)(2) for abuse of discretion. United States v.

Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). A district court abuses its discretion

when it applies the incorrect legal standard or if “the trial court’s application of the

correct legal standard was (1) illogical, (2) implausible, or (3) without support in

inferences that may be drawn from the facts in the record.” United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc) (internal quotation marks


                                           2
omitted).

      Contrary to Mejia’s contention, the district court properly followed the

procedure set forth in Dillon v. United States, 560 U.S. 817 (2010), for considering

a motion for sentence reduction under § 3582(c)(2). It determined that it was

“authorized to reduce” Mejia’s sentence under the first step of the Dillon inquiry.

Notably, the district court did not cite to any drug-quantity determination in this

section.

      Next, the district court examined the drug quantity at issue in the second step

of the Dillon inquiry. The district court retains discretion in this second step to

decline to reduce a defendant’s sentence “based on the applicable [18 U.S.C.]

§ 3553(a) factors and the circumstances of the case.” United States v. Mercado-

Moreno, 869 F.3d 942, 962 n.12 (9th Cir. 2017). It should not be constrained in its

discretionary judgment at this stage of the inquiry. See United States v. Rodriguez,

921 F.3d 1149, 1153 (9th Cir. 2019) (“[T]he court must consider all applicable

18 U.S.C. § 3553(a) factors and determine whether, in its discretion, ‘the

authorized reduction is warranted, either in whole or in part.’”) (quoting Dillon,
560 U.S. at 826).

      Here, the district court did not abuse its discretion when it cited to its prior

findings and references to the trial transcript, exhibits, and portions of the Pre-

Sentencing Report during its consideration of the § 3553(a) factors. At Mejia’s


                                           3
sentencing, the district court determined that the government’s evidence was

“sufficient” to “sustain that all or [a] portion of that cocaine powder was converted

to cocaine base[.]” After referencing several alleged transactions, it ultimately

decided to “err on the side of caution” in its offense-level determination.

“Caution” here resulted in determination of lower drug quantities; thus, in Mejia’s

favor. The district court cited to these same findings in its order denying Mejia’s

motion to support its conclusion that there was “overwhelming evidence” of

Mejia’s drug trafficking which “strongly rebuts any argument” that Mejia deserved

a reduced sentence. Accordingly, the drug-quantity determinations are not

contradictory.

      Mejia also argues that the denial of his motion was substantively

unreasonable. We review the substantive reasonableness of a district court’s

sentencing decision for abuse of discretion in light of the totality of the

circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). The fact that this

court might reasonably have concluded that a different sentence was appropriate is

insufficient to justify reversal of the district court’s decision. Id.

      Here, the district court determined that the original 324-month sentence

continues to be appropriate. It declined to grant any sentence reduction for three

reasons: (1) the overwhelming evidence of Mejia’s extensive drug trafficking and

the large quantities of cocaine base involved in his criminal conduct; (2) the need


                                            4
for deterrence and to protect the public; and (3) the other factors previously

identified at sentencing, including Mejia’s failure to take responsibility, remained

“unchanged.” These reasons are properly grounded in § 3553(a).

      Moreover, the district court specifically addressed the amended Guidelines’

policy considerations of the connection between the quantity of drugs involved in a

crime and its subsequent harmfulness and alleged danger to the community. After

providing a balanced analysis of positive and negative factors, the district court

determined that these policy considerations did not apply to Mejia’s case. The

district court’s explanation was sufficient, see Molina-Martinez v. United States, --

- U.S. ---, 136 S. Ct. 1338, 1348 (2016), and was not an abuse of discretion in light

of the totality of the circumstances, Gall, 552 U.S. at 51.

      AFFIRMED.




                                          5